                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 49-10
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
JERMAINE STROUGHTER,                             )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Jermaine

Stroughter, which was referred to the Magistrate Judge with the consent of the parties.

           On January 1, 2019, the government filed a 95 count Indictment, charging Defendant

Jermaine Stroughter in counts 1 and 30, with Conspiracy to Possess with the Intent to Distribute and

to Distribute Cocaine, in violation of Title 21 U.S.C. § 846, and Use of a Communication Facility

in Furtherance of a Drug Trafficking Crime, in violation of 21 U.S.C. § 843(b) and 18:2. Defendant

Stroughter was arraigned on February 6, 2019, and entered a plea of not guilty to Counts 1 and 30

of the Indictment, before Magistrate Judge Limbert. On June 25, 2019, Magistrate Judge Baughman,

received Defendant Stroughter’s plea of guilty to Count 1 of the Indictment, and issued a Report and

Recommendation (“R&R”), concerning whether the plea should be accepted and a finding of guilty

entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.
         On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Stroughter is found to be competent to enter a plea and to understand his constitutional rights. He

is aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Stroughter is adjudged guilty to Count 1 of the Indictment, in

violation of Title 21 U.S.C..§ 846, Conspiracy to Possess with the Intent to Distribute and to

Distribute Cocaine. This matter was referred to the U. S. Probation Department for the completion

of a pre-sentence investigation and report. Sentencing will be on October 3, 2019, at 3:00 p.m. in

Courtroom 17A, Carl B. Stokes United States Court House, 801 West Superior Avenue, Cleveland,

Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
July 23, 2019
